Citation Nr: 1550586	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  05-26 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to August 1986 and from September 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran's previously established 20 percent rating for degenerative disc disease (DDD) at L5-S1 was continued.  Service connection was granted and an initial 10 percent rating was assigned for left leg sciatica associated with DDD.  The Veteran appealed.

The Veteran appealed the higher rating for his DDD prior to March 3, 2009, to the United States Court of Appeals for Veterans Claims.  In a March 2012 Memorandum Decision, that portion of the Board's decision was set aside and remanded.  The Board addressed the deficiency found by the Court in its previous decision in a November 2012 decision.  A higher rating for DDD prior to March 3, 2009, again was denied.  A claim for entitlement to TDIU was again remanded for additional development.  

In March 2013 the Board remanded this matter for additional development.  The Board finds substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

The preponderance of the evidence of record shows that service-connected degenerative disc disease of the lumbar spine and left leg sciatica disabilities do not make the Veteran unable to obtain or retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by letter in July 2010.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication of the July 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or available evidence.  VA provided the appellant with an adequate examinations and obtained adequate opinions concerning the Veteran's employability, most recently in June 2015.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015). 

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2015).  In exceptional circumstances, where the Veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  38 C.F.R. § 4.16(b) (2015). 

The Veteran contends that he is unable to maintain substantially gainful employment due to service-connected disability.  Service connection is currently in effect for degenerative disc disease of the lumbar spine, rated 40 percent, and left leg sciatica, rated at 10 percent, for a combined rating of 50 percent.  Thus, the Veteran does not meet the objective, minimum percentage requirements, set forth in 38 C.F.R. §4.16(a), for consideration of a TDIU.  However, when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but does not meet the percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a), the case may be referred to appropriate VA officials for consideration of assignment of a TDIU rating.  38 C.F.R. § 4.16(b) (2015).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2015).

The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating is in itself recognition that the disability makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

An August 2003 employment statement submitted by the Veteran shows that he last worked in June 2003 when he became too disabled to work.  He worked in stocking and shipping for a discount store.  

An August 2003 letter from the Veteran's private chiropractor, Dr. D.B, reports that the Veteran sought treatment in March 2003 due to a work-related injury.  The Veteran reported incidents due to a low back injury sustained while in basic training.  Dr. D.B., reported that the Veteran had significant degeneration of the L5 lumbar disc which was considered a premature condition when compared with the rest of his back structures.  Dr. D.B., reported that the back problem had hampered the Veteran for many years off and on and had limited his work capacity.  Dr. D.B., reported that the Veteran would be forced to find jobs that had minimal activity, such as lifting, due to back pain.  The Veteran's back condition was assessed as long-term with an unlikely removal of symptoms.  

A September 2003 VA examination report shows that the Veteran reported that he was unemployed due to his back condition.  He reported that his lower back condition impaired his day to day activities.  He reported that he was unable to bend and lift to perform labor-intensive tasks which involved the lower back.  Range of motion testing showed painful motion, but the Veteran was able to achieve forward flexion to 80 degrees.  The examiner reported that there was no evidence of excessive fatigability with range of motion testing.  Additionally, there was no evidence of incoordination or further loss in function with range of motion testing.  The Veteran was assessed with low back pain with loss of range of motion.  

A November 2003 VA treatment record shows that the Veteran reported that he was unemployed.  He reported that he had worked for a window company in four different capacities.  He reported that the company would not switch him to a paint job he wanted as he was too skilled and valuable in the other four areas of the manufacturing plant.  However, he was eventually forced out of employment as he had an inability to tolerate the lifting those other four areas required.  

An October 2003 Veterans Aid Loan Application shows that the Veteran reported that he was not working.  He reported that he had previously worked for a window manufacturing company for one year and two months.  

A July 2004 VA examination report shows that the Veteran experienced low back pain.  He reported that he had been unable to do gainful work, and he was now living with his grandmother and caring for her.  He reported avoiding walking on uneven ground, twisting, shoveling, and golfing.  He played horse shoes during the last weekend and said he was down for two days.  He reported coughing, sneezing, and excruciating discomfort to his low back and into his buttocks.  He reported that he could no longer play softball, racquetball, fish, or be on a boat.  He also avoided overhead work.  The Veteran reported that he still attempted to do his grandmother's yard work.  The lawn used to take him 45 minutes to an hour, but now it took him two to three hours.  He reported walking slowly and taking breaks every 15 to 20 minutes.  The Veteran reported that he tried to limit his weightlifting to less than 20 pounds.  He wore slip on shoes and walked without the assistance of a cane or walker.  The examiner noted that the Veteran did not appear to have a limp or antalgic gait.  It was observed when the Veteran got up from his chair that his gait was somewhat tentative and slow.  He sat to slip on his shoes as was unable to put them on standing.  The examiner noted that the Veteran could achieve forward flexion of the spine to 50 degrees with pain.  

A February 2007 private examination report from Dr. A.H., shows that the Veteran was diagnosed with low back pain, progressively deteriorating over 20 years with degenerative changes in the lumbosacral spine.  Examination of the spine showed that the Veteran had no acute tenderness or muscle spasms.  Pain was noted when he got on and off the examination table.  Mobility of the spine was noted to be in good range.  Aching pain with extreme flexion was noted.  Dr. A.H., opined that the Veteran could do light work, for four to six hours per day.  The Veteran reported that he had tried to find that kind of job, but could not in the area where he lived.  Dr. A.H., noted that the Veteran had basic computer skills.

A February 2007 Social Security Physical Residual Functional Capacity Assessment shows that Veteran's physical examination was essentially normal with no significant treatment history, although x-rays showed vertebral spondylosis with joint space narrowing and minimal scattered osteophytes.  However, those were found to not be severe or even moderate.  The Veteran was found to be able to be capable of medium work.

A March 2009 VA examination report shows that the Veteran reported no flare-ups or incapacitating episodes of back pain.  He reported increased back pain when he was doing yard work or pulling weeds.  He reported back pain that was aggravated by bending, twisting, lifting, mowing, and pulling weeds.  The Veteran did not report using any back brace or other devices.  He also reported radiating pain down both legs into his feet.  It was noted that the Veteran was last employed in 2003 with a window company, but he reported that he reinjured his back and had to quit.  He reported trying to get a position at a water treatment plant but was denied that position due to his history of back pain.  The Veteran was noted to be able to perform all of his activities of daily living and he cared for his elderly grandmother.  The Veteran's spine was noted to be in normal alignment with no evidence of muscle spasms or ankylosis.  He was able to achieve forward flexion of the spine to 30 degrees with pain.  There was evidence of mild pain with grimacing.  There was no evidence of weakness, incoordination, fatigability or flare ups.  The Veteran was able to complete 10 repetitions for each movement during range of motion testing.  The examiner reported that there was no evidence of radiculopathy shown during the examination  

Social Security Records show that the Veteran was denied benefits in March 2009 due to a finding that the Veteran's degenerative disc of the lower lumbar region was not disabling.  

A March 2012 statement submitted by the Veteran shows that he reported experiencing numbing of the arms after doing repetitious work like painting or wrenching.  He also reported that he used a shark steamer to clean a bathtub and then later that night played four games of pool and the next day could not move his neck or right arm.  He reported not being able to bend over more than 10 times, he could not be on his hands and knees, and he could not pull weeds.  He reported that he tried to work for a friend doing yard and tree work but that only lasted three days as he could not hold a blower or chainsaw without his arms fatiguing.  He reported that if he was physically able to work a full-time job or part-time job then he would.  

A January 2013 VA examination report shows that the Veteran was diagnosed with intervertebral disc syndrome with paralysis of the sciatic nerve.  The Veteran's employment history showed that after discharge in 1992 he was employed for 10 months dealing cars and calling bingo.  The Veteran was then hired as a painter/stainer which lasted one year.  The Veteran then worked for a lumber store building tresses for floors of houses until he suffered a knee injury in 1995 to 1996.  The Veteran then went back to painting until 1997 to 1998.  He was then hired at a discount store for one year and three months and changed jobs to a work for a bus company for more money.  He only worked for the bus company for one month as he was late for work and was fired.  He then started working for a window company in February 2001 until May 2003.  He reported that he injured his back lifting a window and also had carpal tunnel.  He reported that his employer told him to get his back fixed before he could come back to work.  He reported that he was unable to do so and the time ran out so he was let go from that job.  He continued to care for his ailing grandmother until she passed away.  The examiner reported that the Veteran with regard to labor intensive employment, would have experienced significant difficulties performing task activities requiring heavy lifting and carrying, repeated bending or squatting, climbing ladders or stairs, and working on uneven flooring surfaces and therefore it was likely he would be incapable of successfully maintaining labor-intensive tasks.  With regard to sedentary employment and sedentary task activities and given reasonable accommodations for break periods and exemption from tasks requiring repeated or heavy lifting or carrying, he would likely remain capable in regard to sedentary tasks and likely would not be considered individually unemployable in regard to sedentary employment opportunities as a result of service-connected disabilities.  

A June 2015 VA examination report shows that after a review of the claims file, the examiner concurred with the June 2013 VA examination reports finding and opined that there was nothing shown in the record that would prove to be a hindrance to the Veteran obtaining sedentary employment.

Here, the Board does not doubt that the Veteran's service-connected disabilities cause the Veteran some level of occupational impairment.  However, the Board finds that the greater weight of the probative evidence is against finding that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  The most probative evidence of record are the Veteran's five VA examination reports and private medical evaluations that show that his various service-connected disabilities are not of a severity to affect his ability to work to the extent to preclude employability in a sedentary occupation.  Significantly, the June 2015 VA examiner noted that after a review of all of the pertinent medical evidence and VA examination reports, an agreement with other VA examiners, that the Veteran would be incapable of successfully maintaining labor intensive tasks.  However, it was specifically reported that the Veteran could participate in sedentary task activities and given reasonable accommodations for break periods and exemptions from task requiring repeated or heavy lifting or carrying, he would not be considered individually unemployable in regard to sedentary employment.  The Board finds that opinion is consistent with the evidence of record and therefore the Veteran's claim for entitlement to TDIU must be denied.

The Board is sympathetic to the Veteran's assertions regarding the impact of his service-connected disabilities on his occupational and social functioning.  However, those problems are compensated by the current schedular ratings for those disabilities.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Moreover, while the service-connected disabilities may cause some economic inadaptability, that also is taken into account in the assigned ratings and the combined 50 percent rating, which contemplates impairment in earning capacity.  In this case, the Board finds that the preponderance of the evidence is against a finding of total individual unemployability based solely on the service-connected disabilities.  38 C.F.R. § 4.1 (2015).  The preponderance of the evidence shows that the Veteran's service-connected disabilities do not solely, or in combination, make him unable to secure or follow a substantially gainful occupation.

The Board is aware of the Veteran's contention that he cannot work due to his service-connected disabilities.  The Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge.  Barr v. Nicholson, 21 Vet. App. 30 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for VA benefits.  However, the Board finds that the most probative, competent clinical evidence of record that shows that the Veteran's service-connected disabilities do not prevent him from performing sedentary employment, outweighs his assertions.  The Board finds that opinions of the medical examiners more persuasive because of their greater level of training and experience.

Based upon the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities alone, or in combination, when considered in association with his educational attainment and occupational background, make him unable to secure or follow a substantially gainful occupation.  Accordingly, the Board finds that entitlement to a TDIU is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


